Citation Nr: 1822282	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an earlier effective date for the Appellant's aid and attendance award.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1970.  He died in October 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Milwaukee, Wisconsin VA Pension Center. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Appellant filed a claim for aid and attendance on June 22, 2005.

2.  The evidence is sufficient to show that Appellant was in need of regular aid and attendance when she filed her claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 22, 2005 for the aid and attendance award have been met.  38 U.S.C. §§ 1114(l), 5101, 5110, 7105 (West 2012); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.400, 3.402 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, for awards of pension, compensation, or dependency and indemnity compensation to or for a surviving spouse, an award for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  See 38 C.F.R. § 3.402(c)(1).  The regulation provides for two limited exceptions.  First, when an award of dependency and indemnity compensation (DIC) or pension benefits based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional DIC benefits payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  See id.  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim. Id.  § 3.402(c)(2).

The Veteran died on October [REDACTED], 2004.  The Appellant's claim for aid and attendance was received on June 22, 2005.  A May 2015 rating decision granted entitlement to aid and attendance effective October 18, 2010.  The Appellant asserts that the effective date should be earlier than October 18, 2010.  To this end, the Board finds the evidence is sufficient to show that the Appellant was entitled to aid and attendance at the time she submitted the claim.  

Under 38 U.S.C. § 1114(l), special monthly compensation (SMC) for aid and attendance is payable for anatomical loss or loss of use of both feet, or of one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b); 3.351(a) (2017).  Increased death compensation is payable to a surviving spouse by reason of being in need of aid and attendance.  38 C.F.R. §3.351(a)(6). 

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

VA must consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996). 

Although the RO failed to obtain the Appellant's medical records for the period prior to 2010.  See August 2017 Statement.  The Board finds the evidence is sufficient to show that the Appellant was in need of aid and assistance at the time she filed her claim.  

The Appellant continually asserts that she suffered a spinal cord injury that partially paralyzed her.  This injury required her to use a wheelchair and required her to have a constant caregiver.  See February 2012 Correspondence.   

In addition, the Veteran's VA mental health treatment records consistently indicate that the Appellant was chronically ill and required constant care from the Veteran prior to his death.  A February 1997 indicates the Veteran reported wife has been ill and unable to provide him with help.  In May 1998 the Veteran reported that the Appellant had a spinal injury and had difficulty walking.  In November 1998, the Veteran reported his wife was chronically ill.  See also April 1999 VA Treatment Notes.
 
In May 1999, the Veteran reported his wife is sick and he does house chores and cooking daily.  He further reported that he would not hurt himself because he cares for his wife.  In January 2000 the Veteran denied suicidal or homicidal intent because he cares for his wife and children.  He reported the Appellant was home with both legs paralyzed and needed him to care for her.  The medical service provider indicated the Veteran's thought process was coherent but preoccupied with his wife's illness.  In April 2000 and August 2000 treatment notes the Veteran reported his wife had spinal stenosis with weakness and paralysis of both legs.  
In September 2000, the Veteran reported the Appellant was wheelchair bound.  He further reported his wife uses a walker inside the house.  

In October 2001, the Veteran reported his wife remained wheelchair bound and needed assistance moving in and out of her bed and chair.  He reported taking care of her daily.  In August 2002, the Veteran reported he was the only caretaker for his wife.  He reported cooking, cleaning and doing their laundry.  In August 2003 the Veteran's reported that his wife was recently hospitalized for 5 weeks but was able to walk with a walker on her own.  

In June 2005 claim letter, the Appellant reported that although she was employed she was in a wheelchair and her husband was her sole caretaker.  She further reported that after he died she had two people staying with her for different periods of time and now has a permanent care taker.  The Board finds the Appellant's statements credible.  

In addition, a March 2013 letter from C.M.C. indicates that in January 2005 - 3 months after the Veteran died - she retired from her job to move in with the Appellant to care for her.  She reported from the time the Veteran passed until she arrived, a student from the local university stayed with the Appellant.  She further reported that the Veteran was her primary caregiver and that although she had come a long way since her 1995 surgery, there were still functions she could not do for herself, and at that time, her home was not properly modified for her to have use of the facilities.  She was unable to climb stairs and slept downstairs on the couch until she could rent a hospital bed to place in the living room.

C.M.C. indicated that she assisted the Appellant with the following tasks from January 2005 until January 2009: getting her on and off the couch or out of bed, dressing her, bathing and showering, washing her hair, assisting her in and out of the car, driving her to work and bringing her home, driving her to doctor's appointments and physical therapy, laundry, grocery shopping, clothes shopping, cooking, and cleaning.  

As such, the Board finds that the evidence is sufficient to show the Appellant was in need of aid and attendance at the time she filed her claim.  An earlier effective date for the award of aid and attendance is warranted.    
 

ORDER

Entitlement to an effective date of June 22, 2005, for the Appellant's aid and attendance award is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


